Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 12.1 RAM Holding Ltd. Statements Regarding Computations of Ratio of Earnings to Fixed Charges and Ratio of Earnings to Combined Fixed Charges and Preference Share Dividends (in thousands) Nine Months Ended Fiscal Year Ended September 30, December 31, Earnings: Net Income $ Add: Amortization of capitalized interest costs 50 45 35   Fixed charges   Less: Interest capitalized       Preferred dividend requirements (1)       $ Fixed charges: Dividends - Preference shares $      Interest expenses $ $ $   Interest costs capitalized  Fixed charges - interest only $   Fixed charges - interest and preferred shares $   (1) Dividends paid on the mandatory redeemable preferred shares are included in net income as interest expense.
